DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Response to Remarks/Arguments
With respect to the rejection of claims 11-15 under 35 USC 103, Applicant’s arguments filed 04/09/2022 have been fully considered but are moot in view of new ground rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2008/0037338 A1) in view of Park (US 2004/0219745 A1).
Regarding claim 11, Chen teaches a pulse stretcher comprising: 
a delay element (Fig. 2, 61 and the inverters at the inputs of 61) that receives an input data signal at an input node (Fig. 2, STBL) and provides a delayed input data signal at an output node (Fig. 2, output of 61); and 
a multiplexer (Fig. 2, 60) that receives the input data signal from the input node of the delay element (Fig. 2, STBL), receives the delayed input data signal from the output node of the delay element (Fig. 2, output of 61 input to 60), and selectively provides the input data signal or the delayed input data signal as output (Fig. 2, RESETB, 59) to a latch (Fig. 2, sequential logic element 12) based on an enable signal (Fig. 2, PD[0]).
However, Chen does not explicitly teach the delay element has an inverter and a resistor coupled in series between the input node and the output node and wherein the delay element has a capacitor coupled directly to the output node.
Park teaches a delay element has an inverter (Fig. 2B, one of the 4 inverters) and a resistor (Fig. 2B, one of the 4 resistors) coupled in series between an input node (Fig. 2B, input node AD_L of the delay element 21) and an output node (Fig. 1, the delay element 33, output node AD_D; Fig. 2B, the output node AD_L of 21) and wherein the delay element has a capacitor coupled to the output node (Fig. 2B, 4 capacitors, each coupled directly or indirectly coupled to the output node).
Therefore it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the inverter-resister-capacitor based delay element of Park as shown in Fig. 2B in place for Chen’s delay elements implemented with series of inverters shown in Fig. 2 because Applicant has not disclosed that the inverter-resistor-capacitor based delay element provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Chen’s delay element in place for the inverter 124B, resistor R1_B, and capacitor C1_B of Fig. 3 of the Application because both implementations are conventional and well-known in the art and provide the same signal delay function (Park, Fig. 2A and Fig. 2B, [0004] The delay can be constituted with serially coupled inverters, or a RC delay of a resistor and a capacitor as shown in Figs. 2A and 2B).
Therefore, it would have been an obvious matter of design choice to modify Chen’s delay element of Fig. 2 with Park’s RC delays of resistors and capacitors as shown in Fig. 2B to obtain the invention as specified in the claim.
Regarding claim 13, all the limitations of claim 11 are taught by Chen in view of Park.
Chen in view of Huang further teaches the pulse stretcher wherein:
the capacitor is coupled between the output node and a ground node (Park, Fig. 2B, capacitors coupled between AD_D and Ground), and 
the delay element refers to resistor-capacitor (RC) circuitry (Park, Fig. 2B, 21) that receives the input data signal at the input node (Park, Fig. 2B, AD_L which would correspond to STBL, Fig. 2 of Chen), delays the input data signal (Park, Fig. 1, 33), and provides the delayed input data signal to the multiplexor at the output node (Chen, Fig. 2, 60).
Regarding claim 14, all the limitations of claim 11 are taught by Chen in view of Park.
Chen in view of Huang further teaches the pulse stretcher wherein the multiplexer (Chen, Fig. 2, 60) has a first input coupled to the inverter at the input node (Chen, Fig. 2, STBL), the multiplexer has a second input (Chen, Fig. 2, the other input of 60) coupled to the resistor at the output node (Park, Fig. 2B, resistors), the capacitor (Park, Fig. 2B, capacitors) is coupled to the second input of the multiplexer between the output node and ground (Park, Fig. 2B, capacitors coupled between AD_D and Ground), and the delay element has the inverter, the resistor, and the capacitor that are arranged to receive the input data signal at the input node, delay the input data signal, and provide the delayed input data signal to the multiplexer at the output node (Consider a circuit wherein the series inverters at one or both inputs of 61 of Chen’s Fig. 2 is replaced with the circuit shown in Fig. 2B of Park.).
Regarding claim 15, all the limitations of claim 11 are taught by Chen in view of Huang.
Chen further teaches the pulse stretcher wherein the latch (Fig. 2, 12, NODE1) is configured to receive a write clock signal (Fig. 2, CLK), receive a delayed write clock signal (Fig. 2, output of 24), and provide a column enable signal (Figs. 1 and 2, DEC_EN) based on the write clock signal, the delayed write clock signal, and the delayed input data signal.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clerc (US 2017/0299651 A1) in view of Park (US 2004/0219745 A1).
Regarding claim 11, Clerc teaches a pulse stretcher comprising: 
a delay element (Fig. 2, elements between ELR41 and ELR42) that receives an input data signal  at an input node (Fig. 2, ELR41) and provides a delayed input data signal at an output node (Fig. 2, ELR43); and 
a multiplexer (Fig. 2, MUXP4) that receives the input data signal from the input node of the delay element (Fig. 2, MUXP4, input 0), receives the delayed input data signal from the output node of the delay element (Fig. 2, MUXP4, input 2), and selectively provides the input data signal or the delayed input data signal as output (Fig. 2, SC4) to a latch (Fig. 2, ES3) based on an enable signal (Fig. 2, SHS3).
However, Clerc does not explicitly teach the delay element has an inverter and a resistor coupled in series between the input node and the output node and wherein the delay element has a capacitor coupled directly to the output node.
Park teaches a delay element has an inverter (Fig. 2B, one of the 4 inverters) and a resistor (Fig. 2B, one of the 4 resistors) coupled in series between an input node (Fig. 2B, input node AD_L of the delay element 21) and an output node (Fig. 1, the delay element 33, output node AD_D; Fig. 2B, the output node AD_L of 21) and wherein the delay element has a capacitor coupled to the output node (Fig. 2B, 4 capacitors, each coupled directly or indirectly coupled to the output node).
Therefore it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the inverter-resister-capacitor based delay element of Park as shown in Fig. 2B in place for Clerc’s delay elements implemented with series of inverters shown in Fig. 2 because Applicant has not disclosed that the inverter-resistor-capacitor based delay element provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Clerc’s delay element in place for the inverter 124B, resistor R1_B, and capacitor C1_B of Fig. 3 of the Application because both implementations are conventional and well-known in the art and provide the same signal delay function (Park, Fig. 2A and Fig. 2B, [0004] The delay can be constituted with serially coupled inverters, or a RC delay of a resistor and a capacitor as shown in Figs. 2A and 2B).
Therefore, it would have been an obvious matter of design choice to modify Clerc’s delay element of Fig. 2 with Park’s RC delays of resistors and capacitors as shown in Fig. 2B to obtain the invention as specified in the claim.
Allowable Subject Matter
Claims 1-10 and 16-20 are allowed. Specifically, the independent claims 1 and 16 are allowed over the prior arts. The dependent claims 2-10 are allowed due to their dependencies to the said independent claim 1. The dependent claims 17-20 are allowed due to their dependencies to the said independent claim 16.
	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior arts fail to teach or reasonably suggest a device comprising pulse stretching circuitry that provides the delayed input data signal to the column multiplexer circuitry based on an input data signal and an enable signal, wherein the input data signal has a first pulse width, and the delayed input data signal has a second pulse width that is at least greater than the first pulse width, in combination with the other limitations of the claim.
Regarding claim 16, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 16 is allowed under the same rationale as claim 1 above.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior arts fail to teach or reasonably suggest a pulse stretcher wherein the multiplexer has a first input coupled to the input node, a second input coupled to the output node, and a single output, the resistor is coupled directly to the second input of the multiplexer at the output node, and the enable signal is used as a multiplexer selection signal that selectively passes the input data signal from the first input to the single output or that selectively passes the delayed input data signal from the second input to the single output, in combination with the other limitations of the claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844